Citation Nr: 0013384	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  95-42 383	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for disabilities, to 
include lung cancer, due to radiation exposure.

2.  Entitlement to an increased rating for cystic acne 
vulgaris, currently evaluated as 30 percent disabling.  

3.  Entitlement to an effective date prior to March 23, 1994, 
for assignment of a 30 percent disability evaluation for 
cystic acne vulgaris. 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1950 to 
February 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the St. Paul, 
Minnesota, Regional Office, and the Fargo, North Dakota, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  
The case was previously before the Board in June 1999, at 
which time it was remanded for consideration of new evidence. 

In December 1996, the veteran appeared at a personal hearing 
at the RO.  A hearing scheduled for October 19, 1998, before 
the undersigned member of the Board sitting in Washington, 
D.C. was postponed and rescheduled for February 8, 1999; 
however, the veteran failed to appear. 

The claim of entitlement to service connection for 
disabilities, to include lung cancer, claimed as due to 
exposure to radiation is addressed in the remand portion of 
the following decision.


FINDINGS OF FACT

1.  The veteran's service-connected cystic acne vulgaris is 
manifested by scars of face, chest and back from prior active 
pathology, with occasional large comedones of the back, but 
without current active acne of the face, chest or back.

2.  On March 23, 1994, the RO received a communication from 
the veteran which was construed as a request for an increased 
rating for his service-connected cystic acne vulgaris.  

3.  The veteran underwent a VA skin examination in April 
1995, and by rating decision in May 1995, the RO increase the 
disability evaluation for the veteran's service-connected 
cystic acne vulgaris from 20 percent to 30 percent.

4.  During the one year period prior to March 23, 1994, it 
was not factually ascertainable that the criteria for a 30 
percent evaluation for service-connected cystic acne vulgaris 
had been met. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for service-connected cystic acne vulgaris have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.20, 4.118, Diagnostic 
Codes 7800-7806 (1999).

2.  The criteria for entitlement to an effective date prior 
to March 23, 1994, for a 30 percent evaluation for cystic 
acne vulgaris have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §  3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating For Cystic Acne Vulgaris

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noting that the claims 
file includes several VA examinations as well as clinical 
reports together with current and historic photographs of the 
veteran's acne vulgaris, the Board finds that the record as 
it stands is adequate to allow for equitable review of the 
veteran's increased rating claim and that no further action 
is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's skin problems were exacerbated in service and 
were initially manifested by increasing size of infections on 
his face and neck.  By January 1952, shortly before his 
discharge from service, the active acne condition had 
improved and was clinically characterized as "mild as 
compared with very severe acne of the face present on 
original [hospitalization] in May [1951]."

In April 1995, the veteran was afforded a VA skin 
examination.  The examiner reported that there was no active 
acne of the face, chest or back but with occasional large 
comedones of the back and chest.  

In January 1997, the veteran was afforded another VA skin 
examination. Objectively, he had scars on his cheeks.  There 
were no papules, comedones or cysts appreciated.  The tip of 
his nose was red with a few small red inflammatory lesions.  
On his back and chest, there was much scarring with 
occasional blackheads.  There were no papules or cysts.  
Diagnosis was scars of face, chest and back from prior cystic 
acne; there was no active acne, but there were some 
back/chest blackheads; rosacea of the nose tip; lichen 
simplex chronicus of the right foot. 

Rating by analogy is appropriate where an unlisted condition 
such as acne is encountered, with evaluation rendered in 
accordance with the criteria for a listed closely related 
condition which approximates the anatomical localization, 
symptomatology and functional impairment.  38 C.F.R. §§ 4.20, 
4.27; see also Lendenmann v. Principi, 2 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Acne vulgaris may be rated by analogy to Diagnostic Code 
7800, which provides that a 10 percent evaluation is 
warranted for moderately disfiguring scars of the head, face 
or neck and a 30 percent evaluation is warranted where, 
especially if producing a marked and unsightly deformity of 
eyelids, lips and auricles.  38 C.F.R. § 4.118, Diagnostic 
Code 7800.  However, severe impairment, producing a marked 
and unsightly deformity of eyelids, lips and auricles is not 
clinically demonstrated.  Only scars on the cheeks were 
reported on VA examination in 1997.  Accordingly, evaluation 
of the veteran's disability pursuant to these diagnostic 
criteria would not be more beneficial.

Acne vulgaris may also be rated by analogy to Diagnostic Code 
7806, which pertains to eczema.  Eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area warrants a 10 percent evaluation and eczema 
with constant exudation or itching, extensive lesions, or 
marked disfigurement warrants a 30 percent evaluation.  
Eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant, is assigned a 50 percent rating.  38 C.F.R. § 
4.118, Code 7806. 

While at one point during military service the veteran's skin 
disability was characterized as severe, the condition was 
improved on the veteran's separation from service.  At that 
time, his acne vulgaris was clinically assessed as mild.  The 
Board is of the opinion that the current clinical findings 
demonstrate manifestations of symptomatology which do not 
approach the assignment of a 50 percent rating for the 
veteran's service-connected skin disorder under any of the 
applicable diagnostic codes.  The evidence shows no more than 
severe scarring of the face, and the current 30 percent 
evaluation contemplates such scarring.  There is no evidence 
of complete or exceptionally repugnant scarring of the head, 
face or neck to warrant the next higher rating of 50 percent 
under Code 7800, nor is there evidence of excoriation, 
ulcerations or exfoliation, to warrant assignment of a 50 
percent evaluation under Code 7806. 

The Board notes that the veteran has asserted that his 
condition is worse and points primarily to medical records 
generated at the time of his active service to demonstrate 
entitlement to increased disability.  The Board emphasizes 
that in the context of increased rating the primary concern 
is the present level of disability. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
equipoise of the positive evidence and the negative evidence 
to otherwise permit a favorable resolution of the present 
appeal.


Earlier Effective Date

The May 1995 rating decision which increased the evaluation 
for the service-connected acne from 20 percent to 30 percent 
assigned an effective date of March 23, 1994.  The veteran 
contends that an earlier effective date back to his discharge 
from service is warranted.  

In regards to the contention that an effective date all the 
way back to service discharge is warranted, the Board notes 
that the 20 percent evaluation continued by an unappealed 
rating determination in October 1985.  Generally, an 
appellant must initiate an appeal by filing a notice of 
disagreement within one year from the date of notice of the 
result of the initial determination.  Absent such action, a 
rating determination is considered to be final and is not 
subject to review.  38 U.S.C.A. § 7105(c).  Based on the 
finality doctrine, there is no basis for assigning the 30 
percent evaluation back to the time of discharge from 
service.   

The veteran's current claim for an increased evaluation for 
cystic acne vulgaris was received on March 23, 1994.  By law, 
the effective date of an award of increased compensation 
shall be the date of claim, or the date entitlement is shown, 
whichever is later.  38 C.F.R. § 3.400.  However, it is also 
provided that the effective date will be the date it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within one year of such date; 
otherwise, the effective date will be not earlier than the 
date of receipt of application therefor.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(2).

In reviewing the claims files, it does not appear that there 
is any evidence suggesting that it was factually 
ascertainable during the one year period prior to March 23, 
1994, that the criteria for assignment of a 30 percent rating 
had been met.  Accordingly, the Board finds that there is no 
legal basis on which an effective date prior to March 23, 
1994 can be assigned.



ORDER

Entitlement to an evaluation in excess of 30 percent for 
service-connected cystic acne vulgaris is not warranted.  
Entitlement to an effective date prior to March 23, 1994, for 
assignment of a 30 percent evaluation for service-connected 
cystic vulgaris is not warranted.  To this extent, the appeal 
is denied. 


REMAND

The veteran claims that while in service he was subjected to 
experimental medical treatment for his skin condition, 
including treatment by radiation therapy.  He also claims to 
have been exposed to radiation residuals associated with 
nuclear bomb testing while stationed at White Sands, New 
Mexico in 1950-1951.  

In a letter dated November 1, 1996, the Department of the 
Army Radiation Dosimeter Center was unable to locate any 
records confirming the veteran's claimed exposure to ionizing 
radiation.  However, service records corroborate that the 
veteran did receive X-ray and vaccine therapy during the 
course of his treatment for his skin condition.  
Correspondence dated in March 1997 from the Department of the 
Army Radiation Experiments Command Center (RECC) indicated 
that the veteran's service records or the RECC database 
failed to support participation in any experimental radiation 
studies; however, that correspondence interpreted that his 
service records supported that he did receive radiation 
therapy.

The record shows that a squamous cell carcinoma in the left 
lung was diagnosed by a November 1999 VA pathology report.  A 
November 1999 letter from the Department of Health and Human 
Services diagnosed the veteran with lung cancer.

A "radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and includes those diseases, 
including lung cancer, listed at 38 C.F.R. § 3.311(b)(2) 
(1999), as amended at 63 Fed. Reg. 50,993-95 (Sept. 24, 
1998).  Development of a radiogenic disease coupled with a 
claim of radiation exposure necessitates adherence to special 
regulatory controls.  Development pursuant to "Other 
exposure claims" governed by 38 C.F.R. § 3.311(a)(2)(iii) is 
indicated. 

The pertinent provision provides:

In all other claims involving radiation 
exposure, a request will be made for any 
available records concerning the 
veteran's exposure to radiation.  These 
records normally include but may not be 
limited to the veteran's Record of 
Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, 
service medical records, and other 
records which may contain information 
pertaining to the veteran's radiation 
dose in service.  All such records will 
be forwarded to the Under Secretary for 
Health, who will be responsible for 
preparation of a dose estimate, to the 
extent feasible, based on available 
methodologies.  Id.

The Board considers that further development in accordance 
with the foregoing provision is indicated to include 
solicitation of a dose estimate from the Under Secretary for 
Health.  

Accordingly, the case is REMANDED for the following: 

1.  In accordance with 38 C.F.R. 
§ 3.311(a)(2)(iii), the RO should obtain 
a radiation dosage estimate from the 
Under Secretary for Health and, 
thereafter, forward the record to the 
Under Secretary for Benefits for review 
pursuant to 38 C.F.R. § 3.311(c). 

2.  When the development required by 38 
C.F.R. § 3.311 is completed, and 
undertaking any additional development 
indicated, if the benefit sought is not 
granted, the RO should issue a 
supplemental statement of the case.  The 
case should then be returned to the 
Board, if in order, after completion of 
the necessary procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 


